Roosevelt, Justice.
Policies of insurance, where there has been no fraud, and no misrepresentation or concealment of any circumstance materially enhancing the risk, are to be construed liberally. Technical objections involving no substantial right, are to be overlooked. While the underwriter fairly receives his premium, the insured should as fairly receive his protection. It is the interest alike of both, that the business of insurance should be conducted—and should be universally understood to be conducted—upon the broadest principles of fair and liberal dealing, never strangling justice in the nets of form.
Judgment for plaintiff.